Citation Nr: 0713774	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right eye surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the Manchester, New Hampshire, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this case on the docket because of the 
veteran's age.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

In June 2006, the Board issued a decision adjudicating three 
other claims the veteran had appealed concerning the ratings 
for cold injury residuals affecting his feet (right and left) 
and right hand.  The Board remanded his § 1151 claim for 
consideration of additional evidence that he had submitted, 
but which had not been considered by the RO or Appeals 
Management Center (AMC).  And he had not waived this right.  
See 38 C.F.R. § 20.1304(c) (2006); Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The AMC considered the additional evidence on 
remand, continued to deny the claim in the November 2006 
supplemental statement of the case (SSOC), and returned the 
claim to the Board for a decision on this lone remaining 
issue.


FINDING OF FACT

The veteran does not have additional right eye disability as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA in 
providing surgical treatment in July 2003 and follow-up care.




CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. 
§ 1151 for VA surgery in July 2003.  38 C.F.R. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of September 2004, January 2005, and July 2006 RO/AMC 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the § 1151 
claim on appeal.  Those letters also indicated the type of 
evidence needed to substantiate his claim and explained VA's 
duty to assist him in developing his claim.  As well, the 
letters specified the evidence he was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In addition, the letters 
informed him that he should submit any evidence in his 
possession pertaining to his claim  So the letters satisfy 
the notice requirements discussed in Pelegrini II.

And as for assisting him with his claim, the veteran's VA 
treatment records through December 2005 have been obtained 
and a private medical report submitted by him addressing the 
July 2003 VA surgery in question.  He has not identified any 
additional evidence that needs to be obtained - keeping in 
mind the Board remanded his claim in June 2006 so the RO 
(actually, the AMC) could consider additional evidence that 
he had submitted but not waived his right to have initially 
considered by the RO.  See 38 C.F.R. § 20.1304(c) (2006); 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And he has not 
indicated, even since receiving the November 2006 SSOC, that 
he has any other evidence to submit for consideration or that 
needs to be obtained.  His representative did not mention any 
such evidence when submitting additional statements in 
December 2006 and April 2007.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, as 
mentioned, the veteran was provided notice of the VCAA in 
three separate letters, but two of which - in September 2004 
and January 2005, that were sent prior to the initial 
adjudication of his claim in the March 2005 rating decision 
at issue.  So there was no error in the timing of his VCAA 
notice.

And even if the Board was to assume, for the sake of 
argument, there was some deficiency in his initial notice in 
September 2004 and January 2005, the RO (AMC) sent additional 
notice in July 2006 addressing the Dingess downstream 
disability rating and effective date elements of the claim 
and then readjudicated the claim in the November 2006 SSOC 
based on the additional evidence that had been submitted or 
otherwise obtained since the initial March 2005 rating 
decision at issue and the August 2005 statement of the case 
(SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

The veteran's claim in this case is for compensation under 
the provisions of 38 U.S.C.A. § 1151, which is similar to a 
claim for service connection inasmuch as, if granted, his 
disability will be treated as being related to his military 
service, although not incurred or aggravated in service, per 
se.  In any event, as mentioned, he received the requisite 
Dingess notice in the July 2006 letter concerning the type of 
information and evidence needed to establish a downstream 
disability rating and effective date in the event his § 1151 
claim is granted.  And the RO subsequently readjudicated his 
claim in the November 2006 SSOC based on the additional 
evidence that had been submitted or otherwise obtained since 
the initial March 2005 rating decision at issue and August 
2005 SOC.  So there is no prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The veteran asserts that he is entitled to § 1151 
compensation for residuals of right eye surgery in July 2003 
because his VA doctors botched the procedure, such that he 
now has visual impairment in this eye.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on VA's part is necessary for 
claims, as here, filed on or after October 1, 1997.  Under 
these revisions, the proximate cause of the additional 
disability also must be an event not reasonably foreseeable.  
Id.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) 
(for claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in the medical treatment 
in question).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that he 
has additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).

The VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability, there must 
be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished treatment without the 
informed consent of the veteran and his representative, in 
compliance with 38 C.F.R. § 17.32.  Minor deviations from the 
38 C.F.R. § 17.32 requirements that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express or implied as specified 
under 38 C.F.R. § 17.32(b), as in emergency situations.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
case to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Applying these statutes and regulations to the specific facts 
of the case at hand, records show the veteran was recommended 
for right eye surgery in July 2003 following diagnosis at the 
Boston VA Medical Center (VAMC) of a full thickness macular 
hole in this eye and bilateral cataracts.  His prior 
complaints and diagnoses are reflected in his VA outpatient 
treatment records.  Records from October 2001 indicate 
compound hypermetropic astigmatism and diabetes mellitus with 
mild 
non-proliferative diabetic retinopathy, bilaterally.  Records 
from May 2003 include reference to "sparklers" relating to 
lights at night, blurry vision, and graying of reading print.  
His right eye corrected distance visual acuity was 20/60.

Prior to the surgery in July 2003, the veteran's outpatient 
notes indicate he was advised, at length, of the risks and 
benefits of cataract surgery.  He was specifically informed 
there was a possibility of no improvement due to the macular 
hole or perhaps even a worsening of his vision.  He 
complained of significant visual impairment and expressed his 
desire to proceed.  The plan discussed at that time called 
for desiccation and removal of his cataract, placement of a 
posterior chamber intra ocular lens, and then possible 
vitrectomy to repair the macular hole if his vision did not 
improve.

On the day of the surgery, a visually significant right eye 
cataract was observed.  Again, the risks and benefits of the 
planned procedure were discussed and alternative methods of 
treatment were also reviewed with the veteran.  The procedure 
performed involved phacoemulsification and sulcus intraocular 
lens implantation of the right eye.  The veteran's informed 
consent was noted and he was brought to the operating room 
where the procedure was performed.  During the surgery, 
vitreous was observed at the site of a posterior capsular 
rent, so an anterior vitrectomy was performed.  There was no 
discussion of further complications and the clear corneal 
wound was deemed watertight following suture.  After the 
surgery, he had no complaints, apart from right eye 
irritation.  He was advised to go home and take Tylenol.

About one week later, the veteran was evaluated on an 
outpatient basis for 
follow-up.  The four sutures on his clear cornea incision 
were described as intact, and one suture was described as 
intact at the paracentesis site.  He was assessed with 20/400 
corrected right eye distance visual acuity, but this was 
attributed to post-operative corneal edema.  His lens was 
intact and intraocular pressure was normal, but mild 
inflammation was noted.  He was advised to begin using eye 
drops, sunglasses, and a shield over his eye at night.  
Another contemporaneous note indicates his right eye surgery 
was complicated by a posterior chamber tear and a sulcus 
intraocular lens.  His vision was noted to be slowly 
improving, with no flashes or floaters.



The following month, in August 2003, the veteran had another 
VA outpatient eye evaluation.  He complained of blurry vision 
and difficulty reading.  His corrected right eye distance 
visual acuity had improved to 20/200, but the loss was now 
attributed to high astigmatism.

The veteran's condition began showing some post-operative 
improvement.  A three week follow-up was ordered, at which 
time the examiner indicated removal of the sutures.  By 
September 2003, the veteran's corrected right eye distance 
visual acuity had improved to 20/50.  Examination revealed 
vitreous hemorrhage over the posterior pole in the right eye.  
No source was identified.  Also, an area of thickening with 
associated hard exudates was noted near the foveal avascular 
zone.  The right eye was otherwise normal.

In September 2003, even the veteran acknowledged the vision 
in his right eye had improved.  He indicated that he had one 
stitch pulled in his prior visit.  Notes show his treating 
physicians concurred that he had subtle macular edema.  His 
history of diabetes was noted, a few dot blot hemorrhages 
were described, and his edema was described as having a vague 
petaloid appearance.

The following week, the veteran had an urgent unscheduled 
consultation for outpatient eye treatment.  He said "[his] 
lens fell out on the bathroom floor."  He produced a taped 
container with a piece of plastic wrapping.  The physician 
explained to him that the plastic he had was not the intra 
ocular lens, and in response he expressed relief.  He also 
reported a visual phenomenon since the July 2003 surgery and 
indicated a recent worsening of his condition.  Specifically, 
he described a "hair or something going from a little right 
of center all the way through" his field of vision.  He 
further described his vision as blurry and similar to looking 
through a bottle, and something like a water bug or a hole in 
a screen door with jagged edges.

In October 2003, the veteran described a hair line crack and 
"chicken wire" in his vision.  He was diagnosed with 
resolving vitriol hemorrhage and a history of diabetes 
mellitus.  His corrected right eye distance visual acuity was 
still 20/50.

December 2003 VA outpatient notes indicate the veteran had a 
resolved vitreal hemorrhage, large posterior vitreal 
detachment, and diabetes mellitus.  With regard to his July 
2003 surgery, he was assessed as being status post 
right eye cataract removal and lens placement, with excellent 
visual acuity.  Another outpatient note from this month 
indicates he no longer saw flashes, but occasionally still 
saw floaters.  His corrected right eye distance visual acuity 
was now 20/25+, a significant improvement from his visual 
acuity prior to the July 2003 surgery in question.

In March 2004, the veteran was evaluated at the Boston VAMC 
eye clinic.  His right eye findings included corrected 
distance visual acuity of 20/20, a few dotblots, flat macula, 
and no other abnormalities.  He was assessed with resolved 
vitreous hemorrhage in his right eye and excellent visual 
acuity.

Addressing the July 2003 surgery during a VA outpatient visit 
in March 2004, the veteran said the surgeon had told him the 
lens placed in his eye was smaller than ordered.  Other 
records, however, indicate his VA physicians did not believe 
there was a problem with the size of the implanted lens.  
After reviewing notes, and in light of his epiretinal 
membrane history, the veteran was provided Dr. B's contact 
information for a second opinion and he indicated that he 
would write the physician.  Outpatient notes from a few days 
later indicate the veteran had obtained a second medical 
opinion in Marlbehead, New Hampshire, and that the physician 
he had contacted concerning this could not find anything 
wrong with his surgery.

VA outpatient notes from June 2004 indicate the veteran 
enjoyed reading, but that he was doing this less because of a 
decline in his vision.  In September 2004, he was 
reevaluated.  He reported having local eye surgery done two 
weeks earlier, and he indicated good results.  He was noted 
to have Alzheimer's type dementia.



The same month, other VA outpatient notes indicate the 
veteran expressed continuing complaints about the status of 
his right eye.  He again described optical aberrations such 
as looking through a Coke bottle and seeing a "wadded up 
piece of chicken wire."  He also described occasional 
floaters and reported seeing a "crack" in his right eye 
vision.  He said he could not read because the surgeon who 
had operated on him put the wrong lens in his eye.

October 2004 VA outpatient notes show further complaints of 
eye problems and diagnoses of bilateral hyperopia, 
astigmatism, presbyopia, chronic blepharitis, and epiretinal 
membrane.  New glasses were prescribed.

A private medical report was received in December 2004.  The 
veteran's ocular history was discussed and the private eye 
physician/surgeon indicated the veteran had sought treatment 
from him prior to his July 2003 right eye surgery.  
The private physician wrote that, in June 2003, the veteran 
complained of a glare at night, fuzzy outlines, and 
difficulty reading.  His visual acuity at that time was 20/70 
in his right eye.  A significant cataract was also observed.  
When he returned following the surgery, in March 2004, he 
complained of visual distortions and a gray vertical line 
devoid of vision.  He also complained of reduced reading 
speed and repeated his contention that the lens implanted in 
his right eye was smaller than what was ordered.  He added 
this was due to the fact that some gel came out during the 
procedure, and for the two days that followed.

The private physician's notes then turn to addressing the 
July 2003 right eye surgery.  He noted the issue of the tear 
or "rent" that occurred at the posterior capsule, but there 
was no indication of how this occurred, and he declined to 
give an opinion concerning this.  He also noted there was no 
indication of a smaller lens being implanted.

The private physician's post-surgery notes also indicate 
that, in March 2004, the veteran's visual acuity was 20/20 in 
his right eye (so completely normal).  Peripheral testing by 
hand movement and finger counting was full in all quadrants.  
Ocular movements were full and coordinated and there was no 
sign of deviation.  


The right eye cornea was clear and three sutures from the 
prior procedure were observed in the corneal sclera region.  
The posterior chamber lens implant appeared to be properly 
positioned.  The corneal tissue, itself, was clear and there 
was no inflammation or cells.  The optic nerve was healthy 
with normal color and the macular region showed no signs of a 
hole.  The peripheral retina was intact with no signs of 
tears, but the veteran's vitreous fibrils appeared slightly 
more opaque than usual after a cataract surgery.

Based upon his examinations, notes, and review of the 
relevant evidence, the private physician concluded the 
veteran had made an excellent visual recovery, achieving 
20/20 vision.  He added, however, the veteran had significant 
visual difficulties because of the ever present appearance of 
lines and strands within his field of vision and the feeling 
of looking through a broken picture.  As to the onset of this 
condition, the private physician stated "[i]t is possible and 
even likely that as a result of post-operative inflammation, 
the vitreous fibers became slightly more clouded than would 
normally occur."  He found these fibers to be the source of 
the veteran's complaints.  He then stated, "I see no problems 
or mistakes having occurred with the actual lens implantation 
itself."  The position and refractory qualities of the lens 
appeared appropriate to him and he did not feel that the 
wrong implant was placed in the veteran's right eye.  He also 
indicated there was no basis to conclude the veteran's 
implant had to be sutured into the eye because it was 
too small.  He further characterized the result of the 
cataract surgery as being correct and proper.  He did note 
that the visual outcome was less than one would have hoped 
for.

In December 2005 VA outpatient notes, no floaters, flashes, 
trauma, or glaucoma was indicated.  The veteran's active 
problems included diabetes mellitus, dementia, Alzheimer's 
disease, cerebrovascular accident (stroke), and psuedophakia.  
His right eye corrected distance visual acuity was still 
20/20 -2.  Other findings were generally normal, as well, 
with the exception of epiretinal membrane and dot hemorrhages 
in the superior quadrants of his eyes.  The report summarized 
that he had 20/20 right eye visual acuity, but that he was 
still unhappy with his vision because he saw lines that 
caused distortion.  In was indicated those lines were 
attributable to a combination of vitreous floaters and 
epiretinal membrane.  This was explained to him, and further 
treatment was not indicated.

So the medical evidence addressing the determinative issue in 
this case overwhelmingly indicates that, for the most part, 
the veteran does not have additional disability as a result 
the right eye surgery he underwent in July 2003 at a VA 
facility.  His visual acuity is actually better than it was 
during the months immediately preceding that procedure, 
indeed, the most recent measurements consistently have it 
correctable to 20/20.  And while there has been some 
noticeable affect on his visual field, as a whole, there is 
no indication this is the result of improper VA treatment.  
That is to say, there is no probative evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VA doctors who 
treated him.

All of the physicians, both VA and private, who have 
commented on the merits of this case have been unable to find 
even a single instance of VA negligence in providing the 
treatment in question.  And despite the veteran's contentions 
to the contrary, they found no mistakes in the implantation 
of his lens, including in regards to its size.  One important 
point worth reiterating is that, although he apparently did 
not achieve the maximum possible result from his surgery, as 
even a few of the doctors who commented have suggested, this 
is not tantamount to concluding the treatment he received 
from VA was somehow unacceptable or to a lesser medical 
standard than required under the circumstances because there 
are inherent risks in any surgical procedure.  And records 
show this was clearly explained to him prior to his surgery, 
and that he then gave his informed consent to proceed.  So 
while unfortunate, his possibly not obtaining the optimal 
result was reasonably foreseeable - again, because of the 
inherent risks.  See VAOPGCPREC 40-97 (Dec. 31, 1997).

As a layman, the veteran does not have the necessary training 
and expertise to give a probative opinion on the 
determinative medical issues.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  His personal belief, no matter 
how sincere, that his VA doctors did not perform to 
acceptable standards does not make this true or, indeed, even 
suggest as much.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for § 1151 compensation for right eye surgery is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


